                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                        NO. 5:19-CV-350-FL


 DOUGLAS E. MCPHAIL,                               )
                                                   )
                      Plaintiff,                   )
                                                   )
        v.                                         )
                                                   )
 FRESENIUS HEALTH PARTNERS, INC.                   )                  ORDER
 d/b/a Fresenius Care Navigation Network,          )
                                                   )
                      Defendant.                   )
                                                   )



        This matter comes before the court for review of plaintiff’s pro se complaint pursuant to 28

U.S.C. § 1915(e)(2)(B).       United States Magistrate Judge Robert B. Jones, Jr., entered a

memorandum and recommendation (“M&R”), pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule

of Civil Procedure 72(b), wherein he recommends that the court dismiss plaintiff’s complaint

without prejudice for failure to state a claim upon which relief can be granted and deny plaintiff’s

motion for temporary restraining order (“TRO”) and preliminary injunction. Plaintiff has not filed

objections to the M&R, and the time within which to make any objection has expired. In this

posture, the issues raised are ripe for ruling.

        Upon a careful review of the M&R, the court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

Because no objections have been filed, the court reviews the magistrate judge’s findings and

conclusions only for clear error, and need not give any explanation for adopting the M&R. Diamond

v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198,
200 (4th Cir. 1983).

       Upon careful review of the M&R, the court finds the magistrate judge’s analysis to be

thorough, and there is no clear error. The court hereby ADOPTS the recommendation of the

magistrate judge as its own. For the reasons stated therein, plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE, and plaintiff’s motion for TRO and preliminary injunction is DENIED.

The clerk of court is DIRECTED to close the case.

       SO ORDERED, this the 10th day of September, 2019.




                                           LOUISE W. FLANAGAN
                                           United States District Court Judge




                                              2
